Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SAMANTHA TARANTINO
144 W. Wildey St. :
Philadelphia, PA 19123 : CIVIL ACTION
Plaintiff : No.
Vv. :
DREXEL UNIVERSITY :
341 Chestnut St. : JURY TRIAL DEMANDED

Philadelphia, PA 19104

Defendant.

 

CIVIL ACTION COMPLAINT
Samantha Tarantino (hereinafter referred to as “Plaintiff’), by and through her

undersigned counsel, hereby avers as follows:

INTRODUCTION
1. This action has been initiated by Plaintiff against Drexel University (hereinafter
referred to as “Defendant” unless indicated otherwise) for violations of the Americans with
Disabilities Act ("ADA" - 42 USC §§ 12101 ef seg.}, the Pennsylvania Human Relations Act
(“PHRA”), the Pennsylvania Fair Educational Opportunities Act (“PFEOA”), and_ the
Philadelphia Fair Practices Ordinance (“PFPO”). As a direct consequence of Defendant's

unlawful actions, Plaintiff seeks damages as set forth herein.!

 

| Plaintiff's claims under the PHRA, PFEQA, and the PFPO are referenced herein for notice purposes. She is
required to wait 1 full year before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must
however file her lawsuit in advance of same because of the date of issuance of her federal right-to-sue letter under
the ADA. Plaintiff's PHRA, PFEOA, and PFPO claims however will mirror her federal claims under the ADA.
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 2 of 13

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a) (4) because it arises under the laws of the United States and
seeks redress for violations of federal laws.

3. There lies supplemental jurisdiction over Plaintiffs future state-law claims
because they arise out of the same common nucleus of operative facts as Plaintiff's federal claims
asserted herein.

4, This Court may properly maintain personal jurisdiction over Defendant because
its contacts with this state and this judicial district are sufficient for the exercise of jurisdiction
over Defendant to comply with traditional notions of fair play and substantial justice, satisfying
the standard set forth by the United States Supreme Court in /nternational Shoe Co. v.
Washington, 326 U.S. 310 (1945) and its progeny.

5. Pursuant to 28 U.S.C. §§ 1391(b)(1) and (b}(2), venue is properly laid in this
district because ail of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district, and Defendant is deemed to reside where it is subject to personal

jurisdiction, rendering Defendant a resident of the Eastern District of Pennsylvania.

PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
7. Plaintiff is an adult individual, with an address as set forth in the caption.
8. Defendant is a private research university with its main campus in Philadelphia,
Pennsylvania.
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 3 of 13

9, At all times relevant herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendant.

FACTUAL BACKGROUND

10. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

Il. Plaintiff was employed with Defendant for approximately three (3) months as a
Research Associate.

12. _—‘ Plaintiff was specifically hired to work within a laboratory supervised by Dr.
Ming Xiao (hereinafter “Dr. Xiao”) — an Associate Professor for Defendant’s School of
Biomedical Engineering, Science and Health Systems.

13. At the time of Plaintiff's hire, her employment structure with Defendant was such
that she would be under contract with Defendant performing as a Research Associate within Dr.
Xiao’s laboratory until in or about September of 2019, at which point in time she would begin
Defendant’s PHD program.

14. While in Defendant’s PHD program, Plaintiff would continue to work within Dr.
Xiao’s laboratory as a Research Associate receiving a stipend for the continuing work performed
within Dr. Xiao’s laboratory.

15. As part of her aforesaid employment arraignment with Defendant, Plaintiff would
also receive the benefit of having her tuition paid in full by Defendant once she began
Defendant’s PHD program in or about September of 2019

16. At all times during her employment with Defendant, Plaintiff suffered from (and

continues to suffer from) Type One Diabetes and apprised Defendant’s management of same,
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 4 of 13

including but not limited to Dr. Xiao and Laboratory Manager, Delores Conover (hereinafter
“Conover”).

17. ‘Plaintiff's aforesaid health condition negatively impacts her ability (at times) to
perform some daily life activities, including but not limited to controlling her blood sugars,
concentrating, and working.

18. Despite her aforesaid disability and limitations, Plaintiff was still able to perform
the duties of her job with Defendant; however, Plaintiff did require reasonable accommodations.

19. For example, throughout her employment with Defendant, Plaintiff requested
from Defendant’s management, including but not limited to Dr. Xiao and Conover: (1) the ability
to be a little late to work on occasion if she had a diabetic episode; (2) the ability to leave work a
little early on occasion if she had a diabetic episode; (3) intermittent time off from work to care
for and treat for her aforesaid disability; (4) periodic breaks to eat so she could properly control
her blood sugars; and (5) the ability to sporadically check her cell phone in order to monitor her
blood sugars.”

20. Following her requests and attempt to utilize the above-listed medical
accommodations, Plaintiff was subjected to hostility and animosity by Defendant’s management
and staff. For example, but not intending to be an exhaustive list:

i. Plaintiff was treated in a rude and demeaning manner;
ii. Defendant’s management would verbally reprimand Plaintiff for
occasionally being late to work or taking periodic breaks for reasons

related to her health conditions;

 

* As a result of her health condition, Plaintiff wore a Dexcom machine on her body that would monitor her blood
sugars (which she was required to do). Plaintiffs Dexcom machine was connected to her cell phone and provided
her with real-time updates (on her cell phone) regarding her blood sugar levels.
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 5 of 13

ili. Plaintiff was subjected to negative and discriminatory comments about her
health and need for accommodations, including but not limited being told
by Dr. Xiao to not “use [her] diabetes as an excuse;”

iv. On one occasion, Plaintiff realized that she forgot her insulin pen at home
on her way to work. Upon realizing same, Plaintiff sent an e-mail to
Defendant’s management stating that she would be late to work because
she forgot her insulin pen at home and needed to retrieve it. To make up
for the time missed, Plaintiff offered to stay late that day. After arriving at
work, Dr. Xiao told Plaintiff that returning home to retrieve her insulin
pen was no excuse for being late to work and she should be on time
(regardless of her need for an insulin pen); and

v. Defendant’s management refused to properly accommodate her disability.

21. Plaintiff expressed concerns to Defendant’s management, including but not
limited to Conover, about the discriminatory treatment she had been receiving in relation to her
disability and need for accommodations; however, her complaint fell on deaf ears, as Conover
never properly investigated or remedied her concerns.

22. Instead, on or about February 13, 2019, Plaintiff was terminated from her
employment with Defendant for alleged performance issues — which is completely pretextual.

23, In fact, prior to her termination on February 13, 2019, Plaintiff was never issued
any formal written discipline regarding her alleged performance problems.

24. In Defendant’s position statement sent to the EEOC (in response to Plaintiff's
EEOC Charge of Discrimination), Defendant claims that on February 6, 2019, Plaintiff was

“informed by Human Resources that her inability to perform in [her] Position would result in her
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 6 of 13

termination” and then cites to a Performance Improvement Plan (“PIP”) attached to Defendant’s
position statement dated February 6, 2019.

25. Plaintiff never had any discussion with Defendant’s Human Resources
Department wherein she was apprised of performance issues or possible termination, as alleged
in Defendant’s position statement (discussed supra).

26. Furthermore, Plaintiff was never issued the PIP attached to Defendant’s aforesaid
position statement and such PIP does not even contain Plaintiffs signature of the signatures of
anyone at Defendant.

27. Regardless, the PIP attached to Defendant’s EEOC position statement (discussed
supra), specifically admonishes Plaintiff for her attempts to utilize her aforementioned requested
medical accommodations — stating:

Your overall work ethic has not meet [sic] expectations based on your
inability to report to work on time, even after this was discussed with you.
You take multiple breaks throughout the day without any notice, for a
length of approximately 30 minutes. Use of cell phone in the lab
discussing non work-related issues is unacceptable.

28. As a result of her termination from Defendant on February 13, 2019, other
benefits for which Plaintiff was granted as a result of and contingent upon her employment with
Defendant were also rescinded, including but not limited to acceptance into Defendant’s PHD
program, tuition remission, and continuing wages in the form of a stipend.

29. Based on the foregoing, Plaintiff believes and therefore avers that Defendant’s

actions as aforesaid violated the ADA.
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 7 of 13

COUNT I
Violations of Title I of the Americans with Disabilities Act “ADA”
({1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
[3] Failure to Accommodate; [4] Hostile Work Environment)

30. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

31. Plaintiff has and continues to suffer from Type One Diabetes — a qualifying
disability under the ADA.

32, During her employment with Defendant, Plaintiff requested from Defendant’s
management reasonable accommodations for her disability in the form of [1] the ability to be late
to work or leave early on occasion when suffering a diabetic episode; [2] intermittent time off
from work; [3] the ability to take periodic breaks to eat in order to maintain her blood sugar
levels; and [4] the ability to use her cell phone to check her blood sugar levels during work
hours,

33. Defendant’s management refused to accommodate Plaintiff's health conditions
and rather subjected her to admonishment, backlash, and ridicule regarding same (ultimately
cumulating in a hostile work environment).

34. As a result of the hostile work environment Plaintiff was being subjected to
(discussed supra), Plaintiff expressed concerns of discriminatory treatment to Conover; however,
her concerns were never investigated or properly resolved.

35. On or about February 13, 2019, Plaintiff was terminated from her employment
with Defendant for completely pretextual reasons.

36. Plaintiff believes and therefore avers that she as subjected to a hostile work

environment and ultimately terminated from her employment with Defendant because of her [1]

actual and/or perceived disability; [2] record of impairment; [3] requested accommodations; [4]
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 8 of 13

expressed concerns of disability discrimination; and/or [5] Defendant’s refusal to accommodate
Plaintiff.

37. Stemming from and contingent upon Plaintiffs employment with Defendant,
Plaintiff was also guaranteed other benefits, including admittance into Defendant’s PHD
program, tuition remission, and a stipend (for continuing work within Dr. Xiao’s laboratory)
when she began Defendant’s PHD program in or about September of 2019; however, as a result
of her termination from employment with Defendant, her acceptance into Defendant’s PHD
program and other guaranteed employment benefits were rescinded on February 21, 2019
resulting in significant damages to Plaintiff.

38. Plaintiff believes Defendant’s decision to rescind her acceptance into its PHD
program and other guaranteed employment benefits and was motivated by her [1] actual and/or
perceived disability; [2] record of impairment; [3] requested accommodations; [4] expressed
concerns of disability discrimination; and/or [5] Defendant’s refusal to accommodate Plaintiff.

COUNT II
Violations of Title III of the Americans with Disabilities Act “ADA”
{[1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; [3} Failure to Accommodate)

39. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

40. Regardless of whether Plaintiff was an employee of Defendant and thus
regardless if the aforesaid benefits of (1) admittance into Defendant’s PHD program; (2) tuition
remission; and (3) continued wages via a stipend were benefits stemming from her employment

with Defendant under Title I of the ADA, Plaintiff also claims that Defendant violated Title III

of the ADA by rescinding her acceptance into Defendant’s PHD program because of her [1]
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 9 of 13

actual and/or perceived disability; [2] record of impairment; [3] requested accommodations;
and/or [4] Defendant’s refusal to accommodate Plaintiff.

41. ‘Plaintiff has and continues to suffer from Type One Diabetes — a qualifying
disability under the ADA.

42. Plaintiff needed reasonable accommodations for her disability and requested same
from Defendant’s management.

43. Instead of engaging in any discussion with Plaintiff to determine if her health
condition could be accommodated, Defendant instead considered her disability and need/requests
for accommodations in its decision to rescind her acceptance into Defendant’s PHD program.

44. _ For example, Defendant’s management falsely believed that Plaintiffs disability
and need for accommodations would and/or did result in her having poor work ethic, as evidence
by the aforesaid February 6, 2019 PIP attached to Defendant’s EEOC position statement
(discussed supra) — which is completely false.

45. Refusing to even consider Plaintiff's accommodation requests and ultimately
rescinding its decision to accept Plaintiff into its PHD program caused Plaintiff to suffer from
significant damages, including but not limited to tuition remission and continuing wages in the
form of a stipend.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A, Defendant is to compensate Plaintiff, retmburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendant's illegal actions, including but not limited to back pay, front pay, salary, pay increases,
bonuses, insurance, benefits, training, promotions, reinstatement, stipends, tuition remission, and

seniority.
Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 10 of 13

B. Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an
amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,
deliberate, malicious and outrageous conduct and to deter Defendant or other employers from
engaging in such misconduct in the future;

C. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper, and appropriate (including but not limited to damages for emotional distress / pain and
suffering);

D. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorney’s fees as provided by applicable federal and state law; and

E, Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C.

Ari R. Karpf, Esq.

3331 Street Road

Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801

 

Dated: August 14, 2019

10
 

Case 2:19-cv-03663-JHS Document1 Filed 08/14/19 Page 11 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

cA | NT GNATIONE
_ Samantha Tarantino CIVIL ACTION
M.
Drexel University : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on ail defondants. (See § 1:03 of the plan set forth on the reverse
aide of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Managenient Track Designation Form specifying the track
to which that defendant belleves the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255. ()

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits, (3

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, ()
(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management ~ Cases that do not fafl inte tracks (a) through (d} that are
commontly referred to as complex and that need special or intense management by
the court. (See reverse side of this form fora detailed explanation of special

 

 

 

management cases.) . ()
(f) Standard Management - Cases that do not fall into any one of the other tracks.  }
8/14/2019 La>— 7 _ Plaintiff
Date Attormey-at-law Attorney for
(215) 639-080 _{215) 639-4970 akarpi@karpf-law.com
Telephone FAX Number E-Mail Address

{Clv. 660) 10/02
Case 2:19-cv-03663-JHS Document 1 Filed 08/14/19 Page 12 of 13
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 144 W. Wildey Street, Philadephia, PA 19123

 

Address of Defendant: 341 Chestnut Street, Philadelphia, PA 19104

 

Place of Accident, Incident or Transaction: Defendant's place of business

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement ofa patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

1 certify that, to my knowledge, the within case [is / [i] isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

ka a nana beeen

DATE: 8/14/2019 = ARK2484 / 91538

 

a Athorafey-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C3 1. Indemnity Contract, Marine Contract, and All Other Contracts Ci 1. Insurance Contract and Other Contracts
Li 2. FELA L] 2. Airplane Personal Injury
( 3. Jones Act-Personal Injury C) 3. Assault, Defamation
CL) 4. Antitrust CL] 4. Marine Personal Injury

5, Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations (] 6 Other Personal Injury (Please specify):

7. Civil Rights [] 7. Products Liability
C1 8. Habeas Corpus [(] 8. Products Liability — Asbestos

9, Securities Act(s) Cases LJ] 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify}:
[J 11. All other Federal Question Cases

(Please specify}:
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1,_AriR. Karpf , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

  
 

ARK2484 / 91538

DATE: 8/14/2019
Mutforney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (520218)

 
Case 2:19-cv-03663-JHS Document 1 Filed 08/14/19 Page 13 of 13
CIVIL COVER SHEET

JS44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re
ocal rules of court. This form, approved by the Judicial Conference of the United States in 5S

provided by

eptember 1974, is required

for the use of the

uired by law, except as
cl

erk of Court for the

1h
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS DEFENDANTS

TARANTINO, SAMANTHA DREXEL UNIVERSITY

 

County of Residence of First Listed Defendant Philadelphia
(IN US. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff Philadelphia
(EXCEPT IN US. PLAINTIFF CASES)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood SquareJ
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com]

 

 

II. BASIS OF JURISDICTION (Place an “X” in Que Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “xX” in One Box for Plaintif f
(For Diversity Cases Only) atid One Box for Defendant}
1 U.S, Government X 3 Federal Question PTF DEF PTF DEF
Plainiit (U8. Government Not a Party) Citizen of This State ] 1 Incorporated or Principal Place 4 4
of Business In This State
2 (U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (indicate Citizenship of Parties in [tem ff) of Business in Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country

 

 

 

 
   
   
   

Iv. NATURE OF SUIT (Pisce an

  

   

     

   
    

   

    

CONTRAG REEEEUREPEN: i
0 110 Insurance PERSONAL INJURY PERSONALINJURY |] 625 Drug Related Seizure 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine 319 Airplane 0 365 Personal Injury - of Property 21 USC 881 f’ 423 Withdrawal * 376 Qui Tam (31 USC
0 130 Miller Act " 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a)}
0 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
1 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROP “RIGI G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
G 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans * 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability d 840 Trademark Corrupt Organizations
G 153 Recovery of Overpayment - Liability PERSONAL PROPERTY i SETA eee tO 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle O 370 Other Fraud 0 710 Pair Labor Standards 861 AIA (1395£8) G 499 Cable/Sat TY
G 160 Stockholders’ Suits "355 Motor Vehicle Q 371 Truth in Lending Act Q 862 Black Lung (923) 0 850 Securities/Commodities/
O 190 Other Contract Product Liability 6 380 Other Personal 0 720 Labor/Management ' 863 DIWC/DIWW (405(g}) Exchange
0 195 Contract Product Liability |" 360 Other Personal Property Damage Relations O 864 SSID Title XV1 0 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act * 865 RSI (405{p}) G 891 Agricultural Acts
* 462 Personal Injury - Product Liability "751 Family and Medical G 893 Environmental Matters
Medical Ma Leave Act 0 895 Freedom of Information
Toa PROPe: c PEETIONS:=(0 790 Other Labor Litigation Act

       

: 210 Land Condemnation intife

 

Habeas Corpus:

 

 

 

 

 

a 0 791 Employee Retirement 1 896 Arbitration
O 220 Foreclosure a 441 Voting C 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
230 Rent Lease & Ejectrnent 0 442 Employment 0 310 Motions to Vacate d 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
G 245 Tart Product Liability Accommodations 4 530 General 0 950 Constitutionality of
iG 290 All Other Real Property PX 445 Amer, w/Disabilities - | 0 535 Death Penalty State Statutes
Employment Other: QO 462 Naturalization Application
0 446 Aimer, w/Disabilities - 1 540 Mandamus & Other 10 465 Other Immigration
Other Q §50 Civil Rights Actions
0 448 Education 0 $55 Prison Condition
0 $60 Civil Detainee -
Conditions of
Confinement

 

VY. ORIGIN (itace an "¥" in One Box Only}

 

 

 

 

 

 

 

 

 

 

Xl Original 0 2 Removed from 1 3 Remanded from fl 4 Reinstated or > Transferred fom = 0 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
5 AG SUSC IO which you are filing (Da not cite jurisdictional statutes unless diversity?
VI. CAUSE OF ACTION Brief description of cause:
Violations of the ADA, PHRA, PFEOA and the PFPO.
VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND:  XYes "No
VOUT. RELATED CASE(S)
IF ANY Beemsiructions): Gp DOCKETNUMBER
of
DATE SIGNATURE OPATHORN RECORD
8/14/2019 ee ae
wn
FOR OFFICE USE ONLY L/
RECEIPT # AMGUNT APPLYING IFP JUDGE MAG, JUDGE

   
